DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 02/11/21 have been fully considered but they are not persuasive.
On page 6 regarding claim objections Applicant argues amendments overcome the objection of record.
The Examiner respectfully agrees and withdraws objections. However, the Examiner notes amended and new claims might have objections which are now made of record. 
On page 7 regarding objections to the specification Applicant argues amendments overcome the specification objections.
The Examiner respectfully agrees and withdraws specification objections.
On pages 7-9 regarding 112 2nd paragraph rejections Applicant argues amendments clarify the rejections.
The Examiner respectfully agrees, but notes amendments and new claims have resulted in more 112 2nd paragraph rejections on record. Please see below.
On pages 9-10 regarding 102 rejections Applicant argues Applicant’s amendments, which require their computer to be programmed in a particular way, overcome the rejection of record.
. 

Claim Objections
Claims 9, 14-15 are objected to because of the following informalities:  
Claim 9 is objected to for claiming “a surgical system to prepare a bone to receive a prosthesis” but it is believed that the phrasing of the claim should read “a surgical system for preparing a bone to receive a prosthesis”. 
Further, the claim is objected to for claiming “receive user-specified input to modify a pre-existing cut-file including modifications thereto to at least one of:…”. This appears to have extraneous and/or erroneous words. 
Claim 14 is objected to for referring to “the computing system”. 
Claim 15 is rife with grammatical errors. 
The claim also refers to the “user-specified cut file”, which does not keep consistent hyphenations with claim 9, from which it depends.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 9-10, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 is indefinite for claiming “a surgical system to prepare a bone to receive a prosthesis, wherein the bone is prepared according to a user-specified cut-file” when it is unclear whether the bone being prepared according to the cut-file is what the surgical system is doing, or whether the bone is prepared by user-specified cut-file before the surgical system prepares the bone to receive the prosthesis. 
Further, the claim is unclear for claiming the computer system is programmed to “receive user-specified input to modify a pre-existing cut-file”, when it is unclear how this cut-file relates, if at all, to the previously claimed “user-specified cut-file” which is how the bone was prepared (before the surgical system?).  For example, once the bone is prepared is the surgical system now allowing user-specified input to modify the user-specified cut-file so that it is modified into a modified cut-file? Or is the surgical system preparing the bone according to a user-specified cut-file, this user-specified cut-file then being modified into a pre-existing cut-file? Or is there some other explanation? 
Further, the claim is indefinite for claiming the computer is programmed to “receive user-specified input to modify a pre-existing cut-file including modifications thereto to at least one of: precut, depth of cut, length of cut, diameter of cut path, regions to be cut, number of cut paths, shapes of cut path, and types and sizes of cutters to be used so as to create said user-specified cut-file”.  First, the phrasing of the what is actually being cut.  It is unclear whether this is related to something relating to preparing the bone to receive the prosthesis, or something else, or neither. Further, reference to “types and sizes of cutters to be used so as to create said user-specified cut-file” is unclear, since the claim has failed to link the “user-specified cut-file” of the preamble to the pre-existing cut file, and further unclear what is being modified (i.e. is the pre-existing cut-file modified to create the user-specified cut-file (which goes against logic in its order)? Is the user-specified cut-file modified to create a pre-existing cut-file (which goes against logic by their names)?
Further, the claim specifies that the user-specified cut-file is provided “to a surgical robot” but it is unclear whether this is the same or different from the previously claimed “surgical robot”.  
The claim then references “said robot” but it is unclear whether this is referencing “the surgical robot” (or perhaps the first referenced “surgical robot”) or something else. 
Further, the claim is unclear for claiming the robot is adapted to remove material from the bone “according to said user-specified cut-file” when the system appears to include programming language which has possibly modified the user-specified cut-file. It is unclear accordingly, whether the robot actually does remove material according to the 
Further, it is unclear what an “input device” of a computer is.  This is not a term known in the art.
Further, it is unclear what an “output device” of a computer is. This is not a term known in the art. 
Claim 10 is indefinite for further claiming limitations relating to the user-specified cut-file and modifications thereto (see rejection to claim 9 above). This only further confuses the issue, and additionally makes it unclear how many times the file is programmed to be modified according to the claim. For example, the user-specified input is already claims as being modified, so it is unclear whether this is an additional modification or not. 
Claim 12 is indefinite for claiming the computer system includes a phone line or internet “for input from an off-site user” since it is unclear whether the user-specified input, and user-specified cut-file are related (if at all) to this input, and/or from this “user”. 
Claim 15 is unclear, since the only reference to “the prosthesis model” and “a volume of bone to be removed” are actually only present as being one of a few possible types of data that can be displayed by the computer. It is unclear accordingly whether or not the display data must now include the model of the prosthesis and the volume of bone to be removed, or whether or not these are distinct things that the computer system must be programmed to display and/or generate. 
adapted to remove “material” from the bone according to the user-specified cut-file, but this does not appear to inherently impart removal of “bone” (only material) or even a “volume” of it.  Further ambiguity regarding this arises from the issue of the user-specified cut-file and what it is exactly, and how it relates (if at all) to the pre-existing cut-file and/or modified pre-existing cut-file (see rejection to claim 9 above).
Further, there is improper antecedent basis for “a volume of bone to be removed as specified by said user-specified cut file”, since it is unclear how (if at all) this relates to the “a model of a volume of material to be removed from the bone” that was previously referenced with regards to the display data.
Similarly, it is unclear how (if at all) the “prosthesis model” relates to the previously claimed “model of the prosthesis” from claim 9 with reference to the display data. 
 Claim 16 is indefinite for referring to “the user” with improper antecedent basis. It is unclear who this is referring to.
Claim 19 is indefinite for claiming “the display device displays data of the model of the bone, the model of the prosthesis, and the model of a volume fo material to be removed from the bone”. First, it is unclear whether this is an attempt to further narrow claim 9 by saying that the computer system is (programmed to) display data for (the above listed models), or whether this is simply claiming that eh display device is capable of displaying the data from these models. The Examiner notes that the wording of the claim does not require any programming for this, but confusion exists as a result of the language of claim 9. 
The claim has further improper antecedent basis for the model of “a volume of material to be removed from the bone”. 
Further, the claim is unclear for claiming the display device displays “data of” the models. It is unclear what data of models includes. 
Claim 20 is indefinite for the same reasons as claim 19 above (it is unclear whether the computer system is programmed so the display device displays these things or whether the display device simply must be capable of displaying the listed things. 
Further, the claim has improper antecedent basis for all the “a simulation of…” phrases.  
 Further, the claim is unclear for claiming the display device displays “data of” the simulations. It is unclear what data of simulations includes. 
Remaining claims are indefinite for depending on an indefinite claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “user interface device” and “display device” in claim 9.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitations “input device” and “output device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structures, materials, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No specific example or discussion is in the specification of what these “devices” within the computer might be. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claim(s) 9-10, 12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haider et al. (US 20080009697 A1), hereinafter known as Haider in view of Kang et al. (US 20140180341 A1), hereinafter known as Kang.
The Examiner notes throughout the claims a variety of the claim limitations are italicized. The Examiner notes that these parts of the claims are “intended uses” of the claimed surgical system, or parts thereof. Since a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art, if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In the claims recitations below, unless otherwise specified, all italicized portions of the claims are understood to inherently be capable of performing the intended use claim limitation and/or they do not add actual structural limitations to the claims.

Regarding claims 9 and 18 Haider discloses a surgical system to prepare a bone to receive a prosthesis, wherein the bone is prepared according to a user-specified cut-file, the system comprising:
a surgical robot ([0043]-[0044], [0034] navigable bone saw or the surgical robot, which removes tissue); and 
a computer system ([0033] computer(s) 70/80) comprising:
an input device ([0048] a scanning device which communicates with the computer providing real-time information indicates the presence of an input to receive said information);
a display device ([0103] computer display); 
a user-interface ([0069] keyboard/mouse); and 
an output device ([0033]-[0034] computer-assisted robotic surgery controlled by the computer),
wherein the computer system runs software programmed to:
receive image data of the bone ([0047]);
display data including image data ([0043]); 
receive user-specified input ([0047]) to modify a precut, depth of cut, length of cut, diameter of cut path, regions to be cut, number of cut paths, shapes of cut paths, types and sizes of cutters to be used to create the cut file ([0123] the pre-existing cut-file is able to be modified by the user), 
wherein the robot is adapted to remove material from the bone according to the user-specified cut-file ([0043]-[0044], [0034] navigable bone saw and/or surgical robot which removes tissue which is capable of removing material based on a cut-file ([0034])),
but is silent with regards to the modification being to the pre-existing cut-file.
claim 9 Kang teaches a user modifying the surgical plan ([0050]) of the robotic tool as opposed to taking over the tool themselves. Haider and Kang are involved in the same field of endeavor, namely computer-assisted surgery. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Haider by having the user be capable of modifying the cut-file such as is taught by Kang in order to allow the surgeon more precise and accurate control of the computer-assisted tool during cutting, allowing the surgeon to use their expertise while also trusting in the computer guided system. 
Regarding claim 10 the Haider Kang Combination teaches the system of claim 9 substantially as is claimed,
wherein Haider further discloses said computer system is programmed to provide a user with an option to pause or stop the surgical robot to permit the user to modify the input ([0123]) to said user-specified cut-file (see the explanation/rejection to claim 9 above).
Regarding claim 12 the Haider Kang Combination teaches the system of claim 9 substantially as is claimed,
wherein Haider further discloses said computer system further comprises a phone line or Internet service for input from an off-site user ([0085], [0083] computers connected to a server, which inherently denotes the presence of internet connection).
Regarding claim 14 the Haider Kang Combination teaches the system of claim 9 substantially as is claimed,

Regarding claim 15 the Haider Kang Combination teaches the system of claim 14 substantially as is claimed,
wherein Haider further discloses the one or more CPUs are programmed to generate a bounding volume from the prosthesis model ([0119]-[0122]) and compares the bounding volume with a volume of bone to be removed as specified by said user-specified cut file ([0122] the comparison produces a warning).
Regarding claim 16 the Haider Kang Combination teaches the system of claim 15 substantially as is claimed,
wherein Haider further discloses the one or more CPUs are programmed to provide a warning to the user if the volume of bone to be removed exceeds the bounding volume ([0122]).
Regarding claim 17 the Haider Kang Combination teaches the system of claim 9 substantially as is claimed,
wherein Haider further discloses the computer system is programmed to receive information from the surgical robot ([0064], [0011], [0038], [0054], etc.).
Regarding claim 19 the Haider Kang Combination teaches the system of claim 9 substantially as is claimed,
wherein Haider further discloses the display device is capable of displaying data of the model of the bone, the model of the prosthesis, and the model of a volume of material to be removed from the bone (This is stated as an “intended use”. See explanation above. See also [0043]).
Regarding claim 20 the Haider Kang Combination teaches the system of claim 19 substantially as is claimed,
wherein Haider further discloses the display device is capable of displaying data of a simulation of the model of the bone with the model of the prosthesis, a simulation of the model of the bone with the model of the volume of bone to be removed, and a simulation of the model of the volume of bone to be removed with the model of the prosthesis ([0043] the display device is understood capable of displaying simulations of two models at the same time).


Claim(s) 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haider in view of Kang as is applied above, further in view of Ranawat et al. (US 20130046310 A1), hereinafter known as Ranawat.
Regarding claim 13 the Haider Kang Combination teaches the system of claim 9 substantially as is claimed,
but is silent with regards to the computer system comprising a tablet.
However, regarding claim 13 Ranawat teaches a computer assisted surgery system which includes a tablet which combines a user-interface and display in a single entity ([0054]). Haider and Ranawat are involved in the same field of endeavor, namely computer assisted surgical systems. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of the Haider Kang Combination by utilizing a tablet such as is taught by Ranawat as a well-.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        02/17/21